            Case 5:15-cv-03837-LHK Document 53 Filed 04/22/19 Page 1 of 3



1 TOMIO B. NARITA (SBN 156576)
     tnarita@snllp.com
2 JEFFREY A. TOPOR (SBN 195545)
     jtopor@snllp.com
3 R. TRAVIS CAMPBELL (SBN 271580)
     tcampbell@snllp.com
4 SIMMONDS & NARITA LLP
     44 Montgomery Street, Suite 3010
5 San Francisco, CA 94104-4816
     Telephone: (415) 283-1000
6 Facsimile: (415) 352-2625
7
     Attorneys for Defendants
8 Portfolio Recovery Associates, LLC,
     Hunt & Henriques, Michael Scott Hunt,
9 Janalie Ann Henriques, and
     Anthony J. DiPiero
10
11
                              UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
14
      JULIA C. MEZA, on behalf of herself )          CASE NO.: 5:14-cv-03486-LHK
15    and all other similarly situated,   )
                                          )          [PROPOSED] ORDER GRANTING
16                  Plaintiff,            )          ADMINISTRATIVE MOTION TO
                                          )          CONSIDER WHETHER CASES
17                                        )          SHOULD BE RELATED
                    vs.                   )
18                                        )
                                          )
19    PORTFOLIO RECOVERY                  )
      ASSOCIATES, LLC, a Delaware         )
20    limited liability company; HUNT &   )
      HENRIQUES, a general partnership; )
21    MICHAEL SCOTT HUNT,                 )
      individually and in his official    )
22    capacity; JANALIE ANN               )
      HENRIQUES, individually and in her )
23    official capacity; ANTHONY J.       )
      DIPIERO, individually and in his    )
24    official capacity;                  )
                                          )
25                  Defendants.           )
                                          )
26
27
28


     MEZA v. PORTFOLIO RECOVERY ASSOCIATES, et al. (CASE NO. 5:14-cv-03486-LHK)
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION
            Case 5:15-cv-03837-LHK Document 53 Filed 04/22/19 Page 2 of 3



1           Before the Court is Defendants’ Administrative Motion to consider whether
2    the following cases should be deemed related under Civil Local Rule 3-12:
3           Meza v. Portfolio Recovery Assocs., LLC, et al., Case No.: 5:14-cv-03486-
4    LHK (“Meza”);
5           Ciganek v. Portfolio Recovery Assocs., LLC, et al., Case No.: 5:15-cv-03837-
6    LHK (“Ciganek”);
7           James v. Portfolio Recovery Assocs., LLC, Case No.: 3:14-cv-03889-EMC
8    (“James”);
9           Gaines v. Portfolio Recovery Assocs., LLC, et al., Case No.: 3-19-cv-01078-
10   LB (“Gaines”); and
11          Combs v. Portfolio Recovery Assocs., LLC, et al., Case No.: 5:19-cv-01118-
12   NC (“Combs”) (together, “the CCP 98 cases”).
13          Having read and considered the papers, the Court hereby GRANTS the motion
14   and ORDERS that the CCP 98 cases be related to each other.
15          The plaintiffs in each case assert identical claims against Portfolio Recovery
16   Associations, LLC (“PRA”) and its attorneys under the Fair Debt Collection
17   Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., arising from declarations PRA
18   and its attorneys served on debtors pursuant to Section 98 of the California Code of
19   Civil Procedure (“CCP 98”) in state court actions to collect delinquent financial
20   obligations owed to PRA. The plaintiffs in each case allege the PRA declarants
21   were not “available for service of process” as required by CCP 98 because they
22   authorized representatives (defendant Hunt & Henriques and other entities) to accept
23   service on their behalf. As a result, the plaintiffs contend the PRA declarations
24   violated sections 1692e and 1692f of the FDCPA. The plaintiffs are all represented
25   by the same counsel and each case is styled as a putative class action.
26          The Court has already found Ciganek related to Meza, and ordered it
27   transferred to this Court. Doc. No. 76. The Court explained the cases were related
28   because they both “concern substantially the same defendants, claims and events,

     MEZA v. PORTFOLIO RECOVERY ASSOCIATES, et al. (CASE NO. 5:14-cv-03486-LHK)
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION                                         1
            Case 5:15-cv-03837-LHK Document 53 Filed 04/22/19 Page 3 of 3



1    and it appears likely that there will be an unduly burdensome duplication of labor
2    and expense or conflicting results if the cases are conducted before different judges.”
3    Id. at p. 1. James, Gaines and Combs are related for the same reasons.
4           Accordingly, James, Gaines and Combs shall be reassigned to the undersigned
5    judge. All future filings are to bear the initials “LHK.” A copy of this Order shall be
6    filed in the James, Gaines and Combs dockets.
7
8            April 22, 2019
     DATED: _______________________                   _____________________________
                                                      The Honorable Lucy H. Koh
9                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MEZA v. PORTFOLIO RECOVERY ASSOCIATES, et al. (CASE NO. 5:14-cv-03486-LHK)
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION                                       2
